Case 20-41308            Doc 274 Filed 04/09/20 Entered 04/09/20 23:40:34                             Imaged
                               Certificate of Notice Pg 1 of 9


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

    In re:                                                )   Chapter 11
                                                          )
    FORESIGHT ENERGY LP, et al.,                          )   Case No. 20-41308-659
                                                          )
                            Debtors.                      )   Jointly Administered
                                                          )
                                                          )   Related Docket No.: 32

                              FINAL ORDER AUTHORIZING
                         THE RETENTION AND EMPLOYMENT OF
                     JEFFERIES LLC AS INVESTMENT BANKER FOR THE
                      DEBTORS EFFECTIVE AS OF THE PETITION DATE

                   Upon the application (the “Application”)1 of the above-captioned debtors and

debtors in possessions (collectively, the “Debtors”) requesting entry of an final order (this “Final

Order”), pursuant to sections 327(a) and 328(a) of the Bankruptcy Code, Bankruptcy Rules

2014(a) and 2016, and Local Bankruptcy Rules 2014(A) and 2016-2, authorizing the Debtors to

retain and employ Jefferies LLC (“Jefferies”) as their investment banker nunc pro tunc to the

Petition Date, pursuant to the terms and subject to the conditions of the Engagement Letter; and it

appearing that this Court has jurisdiction to consider the Application pursuant to 28 U.S.C. §§ 157

and 1334 and Rule 81-9.01(B)(1) of the Local Rules of the United States District Court for the

Eastern District of Missouri; and this Court having found that venue of this proceeding and the

Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that

this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that proper and

adequate notice of the Application has been given and that no other or further notice is necessary;

and upon consideration of the First Day Declarations; and upon the record of the hearing and all



1
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Application.
Case 20-41308        Doc 274 Filed 04/09/20 Entered 04/09/20 23:40:34                     Imaged
                           Certificate of Notice Pg 2 of 9


of the proceedings had before the Court; and the Court having determined that the employment of

Jefferies is necessary and in the best interest of the estates and their creditors; and the Court being

satisfied that Jefferies does not hold or represent any entity having an interest adverse to the

interests of the Debtors’ estates or of any class of creditors or equity security holders and is a

“disinterested person” as that term is defined in section 101(14) of the Bankruptcy Code; and that

the legal and factual bases set forth in the Application establish just cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefor,

               IT IS HEREBY ORDERED THAT:

               1.      The Application is granted on a final basis as set forth herein.

               2.      The Debtors are authorized to retain and employ Jefferies as their

investment banker in these chapter 11 cases, pursuant to the terms and subject to the conditions set

forth in the Engagement Letter attached to the Application as Exhibit 1, effective as of the Petition

Date.

               3.      Except to the extent set forth herein, the Engagement Letter, including,

without limitation, the Fee and Expense Structure, is approved pursuant to section 328(a) of the

Bankruptcy Code, and the Debtors are authorized to pay, reimburse, and indemnify Jefferies in

accordance with the terms and conditions of, and at the times specified in, the Engagement Letter.

               4.      Jefferies shall file applications for allowance of compensation and

reimbursement of expenses pursuant to and in accordance with the procedures set forth in sections

330 and 331 of the Bankruptcy Code, such Bankruptcy Rules or Local Bankruptcy Rules as may

then be applicable, and any other applicable orders and procedures of this Court; provided,

however, that notwithstanding anything to the contrary in the Bankruptcy Code, the Bankruptcy

Rules, the Local Bankruptcy Rules, any order of this Court, the Trustee Guidelines, any other
Case 20-41308        Doc 274 Filed 04/09/20 Entered 04/09/20 23:40:34                     Imaged
                           Certificate of Notice Pg 3 of 9


guidelines regarding submission and approval of fee applications, and any other applicable orders

or procedures of the Court, Jefferies’ professionals shall be required only to keep reasonably

detailed summary time records in one-half hour increments, which time records shall indicate the

total hours incurred by each professional for each day and provide a brief description of the nature

of the work performed.

               5.      Notwithstanding anything to the contrary in this Final Order, the

Application or the Engagement Letter, the U.S. Trustee shall have the right to object to Jefferies’

requests for compensation and reimbursement based on the reasonableness standard provided in

section 330 of the Bankruptcy Code, and not section 328(a) of the Bankruptcy Code. This Final

Order and the record relating to this Court’s consideration of the Application shall not prejudice

the rights of the U.S. Trustee’s right to challenge the reasonableness of Jefferies’ fees under section

330 of the Bankruptcy Code. Accordingly, nothing in this Final Order or the record relating to

this Court’s consideration of the Application shall constitute a finding of fact or conclusion of law

binding on the U.S. Trustee with respect to the reasonableness of Jefferies’ fees. Further, nothing

in the Engagement Letter shall affect or modify the standard of review applicable to an objection

by the U.S. Trustee under this paragraph.

               6.      The indemnification, contribution, and reimbursement provisions included

in Schedule A to the Engagement Letter are approved, subject during the pendency of these

chapter 11 cases to the following modifications:

                       a.    subject to the provisions of subparagraphs (b) and (d) below, the
                             Debtors are authorized to indemnify the Indemnified Persons in
                             accordance with the Engagement Letter for any claim arising from,
                             related to, or in connection with their performance of the services
                             described in the Engagement Letter; provided, however, that the
                             Indemnified Persons shall not be indemnified for any claim arising
                             from services other than the services provided under the Engagement
Case 20-41308   Doc 274 Filed 04/09/20 Entered 04/09/20 23:40:34                   Imaged
                      Certificate of Notice Pg 4 of 9


                      Letter, unless such services and the indemnification, contribution, or
                      reimbursement therefor are approved by this Court;

                 b.   notwithstanding anything to the contrary in the Engagement Letter,
                      the Debtors shall have no obligation to indemnify any person or
                      provide contribution or reimbursement to any person for any claim or
                      expense that is either (i) judicially determined (the determination
                      having become final) to have arisen primarily from that person’s gross
                      negligence or willful misconduct, or (ii) for a contractual dispute in
                      which the Debtors allege breach of Jefferies’ obligations under the
                      Engagement Letter unless this Court determines that indemnification,
                      contribution or reimbursement would be permissible pursuant to In re
                      United Artists Theatre Co., 315 F.3d 217 (3d Cir. 2003) or (iii) settled
                      prior to a judicial determination as to sub-clauses (i) or (ii) above, but
                      determined by this Court, after notice and a hearing, to be a claim or
                      expense for which that person should not receive indemnity,
                      contribution, or reimbursement under the terms of the Engagement
                      Letter as modified by this Final Order;

                 c.   if, during the pendency of these chapter 11 cases, the indemnification
                      provided in Schedule A to the Engagement Letter is held
                      unenforceable by reason of the exclusions set forth in paragraph (b)
                      above (i.e. gross negligence, willful misconduct, or for a contractual
                      dispute in which the Debtors allege the breach of Jefferies’ obligations
                      under the Engagement Letter, unless the Court determines that
                      indemnification would be permissible pursuant to the United Artists
                      decision), and Jefferies makes a claim for the payment of any amounts
                      by the Debtors on account of the Debtors’ contribution obligations,
                      then the limitations on Jefferies’ contribution obligations set forth in
                      the second and third sentences of the fifth paragraph of Schedule A
                      shall not apply; and

                 d.   if, before the earlier of (i) the entry of an order confirming a chapter
                      11 plan in these chapter 11 cases (that order having become a final
                      order no longer subject to appeal) and (ii) the entry of an order closing
                      these chapter 11 cases, Jefferies believes that it is entitled to the
                      payment of any amounts by the Debtors on account of the Debtors’
                      indemnification, contribution or reimbursement obligations under the
                      Engagement Letter (as modified by this Final Order), including,
                      without limitation, the advancement of defense costs, Jefferies must
                      file an application before this Court and the Debtors may not pay any
                      such amounts before the entry of an order by this Court approving the
                      payment; provided, however, that for the avoidance of doubt, this
                      subparagraph (d) is intended only to specify the period of time under
                      which this Court shall have jurisdiction over any request for fees and
                      expenses for indemnification, contribution, or reimbursement and not
Case 20-41308        Doc 274 Filed 04/09/20 Entered 04/09/20 23:40:34                   Imaged
                           Certificate of Notice Pg 5 of 9


                             a provision limiting the duration of the Debtors’ obligation to
                             indemnify Jefferies.

               7.      To the extent that there may be any inconsistency between the terms of the

Application, the Finger Declaration, the Engagement Letter, and this Final Order, the terms of this

Final Order shall govern.

               8.      Notice of the Application as provided therein is hereby deemed good and

sufficient notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the

Local Bankruptcy Rules are satisfied by such notice.

               10.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Final Order shall be immediately effective upon its entry.

               11.     The requirements set forth in Bankruptcy Rule 6003(b) are satisfied because

the relief sought by the Application is necessary to avoid immediate and irreparable harm.

               12.     No later than two (2) business days after the date of this Final Order, the

Debtors shall serve a copy of this Final Order on the Notice Parties, and shall file a certificate of

service no later than twenty-four (24) hours after service.



                                                              KATHY A. SURRATT-STATES
                                                               Chief U.S. Bankruptcy Judge
DATED: April 7, 2020
St. Louis, Missouri
jjh
Case 20-41308      Doc 274 Filed 04/09/20 Entered 04/09/20 23:40:34   Imaged
                         Certificate of Notice Pg 6 of 9


Order Prepared By:

Richard W. Engel, Jr., MO 34641
John G. Willard, MO 67049
Kathryn R. Redmond, MO 72087
ARMSTRONG TEASDALE LLP
7700 Forsyth Boulevard, Suite 1800
St. Louis, Missouri 63105
Telephone: (314) 621-5070
Facsimile: (314) 621-2239
Email: rengel@atllp.com
       jwillard@atllp.com
       kredmond@atllp.com

Paul M. Basta (admitted pro hac vice)
Alice Belisle Eaton (admitted pro hac vice)
Alexander Woolverton (admitted pro hac vice)
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
1285 Avenue of the Americas
New York, New York 10019
Tel: (212) 373-3000
Fax: (212) 757-3990
Email: pbasta@paulweiss.com
       aeaton@paulweiss.com
       awoolverton@paulweiss.com

Proposed Counsel to the Debtors and Debtors in Possession
             Case 20-41308            Doc 274 Filed 04/09/20 Entered 04/09/20 23:40:34                                Imaged
                                            Certificate
                                           United       of Notice
                                                    States         Pg 7 Court
                                                            Bankruptcy  of 9
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 20-41308-kss
Foresight Energy LP                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 3                          Date Rcvd: Apr 07, 2020
                                      Form ID: pdfo1                     Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 09, 2020.
aty            +Aidan Synnott,   Paul, Weiss, Rifkind, Wharton & Garrison,    1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Alexander Woolverton,    Paul Weiss Rifkind Wharton & Garrison LL,   1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Michael J. Colarossi,    Paul, Weiss, Rifkind, Wharton & Garrison,   1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Paul M. Basta,   Paul, Weiss, Rifkind, Wharton & Garrison,    1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Stephanie P. Lascano,    Paul, Weiss, Rifkind, Wharton & Garrison,   1285 Avenue of the Americas,
                 New York, NY 10019-6031

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 09, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 7, 2020 at the address(es) listed below:
              Alice Belisle Eaton    on behalf of Debtor    Foresight Energy LP
               aeaton@paulweiss.com;mcolarossi@paulweiss.com;pbasta@paulweiss.com;slascano@paulweiss.com;awoolve
               rton@paulweiss.com;orahnama@paulweiss.com;mtattnall@paulweiss.com;psteel@paulweiss.com;dweiss@pau
               lweiss.com
              Amy A. Zuccarello    on behalf of Creditor    Lord Securities Corporation
               azuccarello@sullivanlaw.com, tkethro@sullivanlaw.com
              Brad M. Kahn    on behalf of Creditor    Ad Hoc First Lien Group bkahn@akingump.com
              Brian C. Walsh    on behalf of Creditor    Davidson Kempner Capital Management LP
               brian.walsh@bclplaw.com
              Christopher Foy     on behalf of Creditor    Illinois Department of Natural Resources
               cfoy@atg.state.il.us
              Christopher J. Lawhorn    on behalf of Creditor    Javelin Global Commodities UK Ltd
               cjl@carmodymacdonald.com, txs@carmodymacdonald.com;aep@carmodymacdonald.com
              Cullen Drescher Speckhart    on behalf of Creditor Committee    John Fabick Tractor Company/Fabick
               Mining, Inc. cspeckhart@cooley.com, efiling-notice@ecf.pacerpro.com
              Dominique Sinesi     on behalf of Interested Party    United States of America
               dominique.sinesi@usdoj.gov
              Erika L. Todd    on behalf of Creditor    Lord Securities Corporation etodd@sullivanlaw.com
              Ira S Dizengoff    on behalf of Creditor    Ad Hoc First Lien Group idizengoff@akingump.com
              Jaimie L Mansfield    on behalf of Debtor    Sugar Camp Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Macoupin Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Tanner Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Williamson Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Foresight Coal Sales LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              James Savin     on behalf of Creditor    Ad Hoc First Lien Group jsavin@akingump.com
              Jason D. Angelo    on behalf of Creditor Committee    Wilmington Trust, NA jangelo@reedsmith.com
              Jennifer M McLemore    on behalf of Creditor    Natural Resource Partners L.P., et al.
               jmclemore@williamsmullen.com
          Case 20-41308        Doc 274 Filed 04/09/20 Entered 04/09/20 23:40:34                Imaged
                                     Certificate of Notice Pg 8 of 9


District/off: 0865-4          User: admin                  Page 2 of 3                  Date Rcvd: Apr 07, 2020
                              Form ID: pdfo1               Total Noticed: 5


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Joel A Kunin    on behalf of Creditor Cory Leitschuh jkunin@ghalaw.com, megan@ghalaw.com
              Joel A Kunin    on behalf of Creditor   Terra Payne, as Special Administrator of the Estate of
               William Daniel Hans Payne jkunin@ghalaw.com, megan@ghalaw.com
              John G. Willard    on behalf of Debtor    American Century Mineral LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Labor LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Finance Corporation
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    MaRyan Mining LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Akin Energy LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Adena Resources, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy LP jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Oeneus LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Mach Mining, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Sitran, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Seneca Rebuild LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Hillsboro Transport LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    American Century Transport LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John T.M. Whiteman    on behalf of Creditor    Missouri Department of Revenue edmoecf@dor.mo.gov
              John Talbot Sant, Jr.    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors tsant@affinitylawgrp.com, kschimweg@affinitylawgrp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Repair Services LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Logan Mining LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    LD Labor Company LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Construction Company LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Foresight Energy LP kredmond@atllp.com, bvogt@atllp.com
              Kurt F. Gwynne    on behalf of Creditor Committee    Wilmington Trust, NA kgwynne@reedsmith.com
              Mark V. Bossi    on behalf of Creditor    Ad Hoc First Lien Group mbossi@thompsoncoburn.com,
               lmckinnon@thompsoncoburn.com
              Marshall C. Turner    on behalf of Creditor    Lord Securities Corporation
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Marshall C. Turner    on behalf of Creditor    Huntington National Bank
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Michael D Mueller    on behalf of Creditor    Natural Resource Partners L.P., et al.
               mmueller@williamsmullen.com
              Michael J. Roeschenthaler    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors mroeschenthaler@wtplaw.com
              Nathaniel R.B. Koslof    on behalf of Creditor    Lord Securities Corporation
               nkoslof@sullivanlaw.com
              Office of US Trustee    USTPRegion13.SL.ECF@USDOJ.gov
              Patrick Cloud     on behalf of Creditor    Mt. Olive and Staunton Coal Company Trust
               pcloud@heylroyster.com
              Richard J. Parks    on behalf of Creditor    Joy Underground Mining LLC rjp@pietragallo.com
              Richard J. Parks    on behalf of Creditor    Joy Global Conveyors Inc. rjp@pietragallo.com
              Richard W. Engel, Jr.    on behalf of Debtor    American Century Mineral LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    M-Class Mining, LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Hillsboro Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    American Century Transport LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Patton Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy GP LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Services LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Employee Services Corporation
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
          Case 20-41308        Doc 274 Filed 04/09/20 Entered 04/09/20 23:40:34                Imaged
                                     Certificate of Notice Pg 9 of 9


District/off: 0865-4          User: admin                  Page 3 of 3                  Date Rcvd: Apr 07, 2020
                              Form ID: pdfo1               Total Noticed: 5


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LP rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Receivables LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Viking Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Robert E. Eggmann    on behalf of Creditor    Mangrove Partners ree@carmodymacdonald.com,
               thr@carmodymacdonald.com;ala@carmodymacdonald.com;syd@carmodymacdonald.com
              Rusty Keith Reinoehl    on behalf of Creditor    Bradford Supply Company rusty@rklegalgroup.com,
               rusty@rklegalgroup.com;riley@rklegalgroup.com
              Spencer P. Desai    on behalf of Creditor    Mangrove Partners spd@carmodymacdonald.com,
               ala@carmodymacdonald.com;txs@carmodymacdonald.com
              Steven M. Wallace    on behalf of Creditor    David Senseney, Executor of the Estate of Marguerite
               Boos, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor John Milo Kee steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor Robin Lynne Kee Williams steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Mitchell/Roberts Partnership, an Illinois Partnership
               steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor Carol Dean Crabtree steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    J. Earl Baldwin, Personal Representative of the
               Estate of Katherine Baldwin, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    J. Earl Baldwin, Personal Representative of the
               Estate of Beverly B. Adams, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Carl Inman, Executor of the Estate of Russell J.
               Inman, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Reba Mitchell, Individually and as Trustee and
               Beneficiary of the Robert H.Mitchell Residual Trust steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities UK Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities (UK) Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Timothy P. Palmer    on behalf of Creditor    Huntington National Bank Timothy.Palmer@BIPC.com
              Wendi S. Alper-Pressman    on behalf of Creditor    Natural Resource Partners L.P., et al.
               wpressman@lathropgage.com, jbuchheit@lathropgage.com,stlfilings@lathropgage.com,
              Zachary Dain Lanier    on behalf of Creditor    Ad Hoc First Lien Group zlanier@akingump.com
                                                                                              TOTAL: 80
